Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Tramm on 4/27/2021.
The application has been amended as follows: 
In the Claims:
Replaced claim 39 with - - 
39.	(Currently Amended)  A non-transitory computer readable medium having instructions stored therein that, when executed by a processor within a mobile device, cause the mobile device to: 
receive a request from a user to play a song for a moment;
receive a moment selection; 
instruct a user to place a finger over a camera and a light source on the mobile device; 
illuminate the finger of the user;
while the finger of the user is illuminated, acquire a user heart rate with the mobile device; 
after acquiring the user heart rate, indicate to the user to remove the finger from the camera and the light source; 

initiate playback of the first song with the first tempo on the mobile device;
receive a change tempo input;
initiate playback of a second version of the first song, wherein the second version of the first song has a second tempo and the second tempo is slower than the first tempo; 
while initiating playback of the second version of the first song, initiate cross-fading between the first version of the first song and the second version of the first song; and
after initiating cross-fading, stop playback of the first version of the first song. - -.

Canceled claim 40.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






MTF
4/28/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837